—In an action to recover damages for medical malpractice, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Levine, J.), dated January 5, 2001, as, in effect, denied that branch of her motion which was to direct the defendants to reproduce her medical records at the “actual copying cost” of 9 cents per page, *524and directed the defendants to reproduce her medical records at a cost of 37.5 cents per page.
Ordered that the order is modified by deleting the provision thereof setting the reproduction cost at 37.5 cents per page and substituting therefor a provision setting the reproduction cost at 25 cents per page; as so modified, the order is affirmed insofar as appealed from, without costs or disbursements.
While the Supreme Court providently exercised its discretion in directing reproduction of the medical records at a cost greater than 9 cents per page (see, Public Health Law §§ 17, 18), it was improper to set the per page cost at 37.5 cents in light of the defendants’ prior offer to reproduce the records at 25 cents per page. Accordingly, the order is modified to the extent indicated. Santucci, J. P., S. Miller, Luciano, Feuerstein and Adams, JJ., concur.